Title: To George Washington from Lund Washington, 8 April 1778
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon April 8th 1778

Yours of March 29th by Genrl Woodford was deliverd me on monday, with regard to Sellg the Negroes Mention’d, you have put it out of my power, by saying you woud not sell them without their Consent—I was very near Sellg Bett, indeed I had sold her for 200£ to a man Liveg in Bottetourt Cty, But her Mother appeard to be so uneasy about it, and Bett herself made such promises of amendment, that I coud not Force her to go with the Man, to another Man at the same time I offerd Phillis for £200, but she was so alarmd at the thoughts of being sold that the man cou’d not get her to utter a Word of English, therefore he believed she cou’d not speak—the man was to come two days after—when he came she was Sick & has been ever Since, so that I sold neither of them—those Negroes that come from Craufords are now in the small Pox by Enculation—Orford got Frost Bit in comeg down, and it is not yet Well—so that unless I was to make a Publick Sale of those Negroes & pay no regard to their being Willing or not, I see no probability of sellg them—but this is a matter that may be fixd when I see

you, I believe the price of them will keep up at least for this Summer—This Day I begin to Haul the Seyne for the purpose of getg Shad for the Continant—by which I hope to make £200 this, together with Dryg Fish for our own people will prevent me from seeing you before the last of this Month or the first of May—then I believe nothing here will prevent my comeg.
Steady is far from being Fat yet, altho he thrives Fast—he has been to no mares as yet, but must soon was he in high order I shoud get as many Mares as he coud cover—there is no Coverg Horse of good Blood near here—james Cleveland gave £⟨8⟩00 the other Day for Stiths Horse—he expects to make £600 a year by him. Custis is gone down to New kent he says if he loses his Election, he will be up immediately and go with me to Camp—but so far as I can understand there is very little chance of his not being Elected.
I have sold What Corn I have to spare @ 22/ per Barrel and am now Diliverg part of it, I told you in the Winter I shoud not have more than 400 Barrels to sell. I have sent £1200. to the Loan office and expect soon to have Certificates for it in your Name—I shall enquire whether Mercer has acknowledged Deeds for the Land you Bought of him, and when I can find the Bond which Blair has pay it off—My Compliments to Mrs Washington and am Dr Sir your Affectionate Servt

Lund Washington


Custis took your mare down with him to be put to his Horse.

